FILED
                            NOT FOR PUBLICATION                             JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50300

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00797-RGK

  v.
                                                 MEMORANDUM *
JOSELITO VILLAMIL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Joselito Villamil appeals from specified conditions of supervised release

imposed following his guilty-plea conviction for possession of child pornography,

in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Villamil contends that one of his supervised release conditions must be

vacated or modified to the extent that it delegates to the probation officer the

ultimate decision of whether he must undergo inpatient mental health or sex

offender treatment, and may require him to undergo penile plethysmographic

(“PPG”) testing. This contention lacks merit because the condition does not

contemplate either inpatient treatment or PPG testing. Therefore it is not ripe.

Moreover, there is no authority requiring district courts to include language

eliminating all potential forms of treatment not contemplated at the time of

sentencing. Cf. United States v. Esparza, 552 F.3d 1088, 1091 (9th Cir. 2009);

United States v. Weber, 451 F.3d 552, 568-69 (9th Cir. 2006).

      Villamil also contends that supervised release conditions which define

computer and computer-related devices to include PDAs, cellular telephones, and

electronic games, are impermissibly overbroad. This contention lacks merit. See

United States v. Goddard, 537 F.3d 1087, 1090 (9th Cir. 2008).

      AFFIRMED.